DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 and claims filed 17 December 2021 have been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Rudich on 4 February 2022 and 7 February 2022.

The application has been amended as follows: 
1.	(Currently Amended) A robot, comprising:
a body;
a drive train comprising a plurality of gears;

four legs, wherein each leg comprises a plurality of links and a plurality of joints, wherein one of the joints is operatively coupled to the drive train as an input joint and
wherein one link of the links of each leg is a drive link coupling a respective , wherein the legs and the body comprise a unitary structure including materials of two different tensile strengths.
2. 	(Canceled) 
9. 	(Currently Amended)  The robot of claim 1, wherein the phase of the legs is offset based on four-legged motion.
15.      (Canceled) 
17.	(Currently Amended) The robot of claim [[2]]1, wherein the unitary structure includes the drive link of each leg 
22.	(Currently Amended) The robot of claim 1, wherein, for each leg, the joints comprise the input joint, a second joint, a third joint, a fourth joint, a fifth joint, a sixth joint and a seventh joint, and wherein the links comprise the drive link between the input joint and the second joint, a second link (D1) between the second joint and the third joint, a third link (D2) between the third joint and the seventh joint, a fourth link (D3) between the fourth joint and the third joint, a fifth link (D4) between the fifth joint and the sixth joint; a sixth link (D5) between the sixth joint and the seventh joint; and a seventh link (D6) extending from the seventh joint.
****END OF AMENDMENTS****

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach the robot of claim 1. Instead, Vogtmann teaches a robot where 
Bejkerowski similarly fails to meet the claimed limitation to unitary because the compliant joint is formed in a transfer molding method, not the method of multi-material 3d printing undertaken by applicants.
Examiner provides Megaro which teaches a robotic leg created in a unitary structure by 3D printing for example at Fig. 9. However, Megaro specifies the device’s rigid links and flexures are formed of the same material (See Results section paragraph 2). It does not appear to have been obvious to a person having ordinary skill in the field of robotic legs to swap the single material flexures of Megaro for the multi-material flexures of Gaynor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7 February 2022